Form ntcdsm

                                   UNITED STATES BANKRUPTCY COURT
                                        Western District of Washington
                                            1717 Pacific Avenue
                                                 Suite 2100
                                             Tacoma, WA 98402


                                              Case No.: 20−40491−BDL
                                                    Chapter: 13

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Joey Jason Weinkauf
   aka Joe Jason Weinkauf
   19902 SR 410 E
   Bonney Lake, WA 98391
Social Security / Individual Taxpayer ID No.:
   xxx−xx−7869
Employer Tax ID / Other nos.:


                                             NOTICE OF DISMISSAL




Notice is hereby given that an Order of Dismissal was entered in the above referenced case on July 10, 2020 for Joey
Jason Weinkauf, Debtor. Any unpaid fees in a dismissed case are due and owing to the Clerk of the Bankruptcy
Court.




Dated: July 10, 2020

                                                            Mark L. Hatcher
                                                            Clerk, U.S. Bankruptcy Court
